OMB APPROVAL OMB Number: 3235-0697 Expires: May 31, 2016 Estimated average burden hours per response….480.61 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Lifeloc Technologies, Inc. (Exact name of registrant as specified in its charter) LIFELOC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 000-54319 84-1053680 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 12th Ave., Suite 4, Wheat Ridge, Colorado (Address of principal executive offices) (Zip Code) Rene Mitchell Director of Purchasing and Materials 303-431-9500 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: x Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January1 to December31, 2013. Section1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report, Exhibit A copy of Lifeloc Technologies, Inc.’s Conflict Minerals Report is filed as Exhibit 1.02 hereto. Item1.02 Exhibits See Section 2. Section2 – Exhibits Item2.01 Exhibits The following exhibit is filed as part of this report: Exhibit 1.02 — Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. Lifeloc Technologies, Inc. (Registrant) /s/ Barry Knott June 2, 2014 By Barry Knott, President and Chief Executive Officer (Date)
